ORDER
The records in the office of the Clerk of The Supreme Court show that, on May 14, 1979, Steven Lawrence Koeppel was admitted and enrolled as a member of the Bar of this State.
In a letter addressed this office, dated February 15,1983, Steven Lawrence Koeppel requested that his resignation from the South Carolina Bar be accepted. Steven Lawrence Koeppel’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Steven Lawrence Koeppel be accepted. He shall forthwith, within five days deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
4468 Katherine Avenue
Sherman Oaks, CA 91423
February 15,1983
The Honorable J. Woodrow Lewis
Post Office Box 53
Darlington, SC 29532
Dear Justice Lewis:
To support my intention of making real my longtime goal of becoming a writer, I am choosing to resign my membership in the South Carolina Bar.
With kindest regards, I am
Sincerely yours,
s/ Steven L. Koeppel
Steven L. Koeppel
cc: Frances H. Smith, Clerk of the Supreme Court
Robert N. DuRant, Executive Director, S. C. Bar